Appeal from a judgment of the County Court of Ulster County, rendered January 22, 1975, convicting defendant, upon his plea of guilty, of the crime of burglary in the third degree. Appeal from a judgment of the County Court of Greene County, rendered March 6, 1975, convicting defendant, upon his plea of guilty, of the crime of burglary in the third *609degree. Defendant’s sole contention on these appeals is that the indeterminate term of imprisonment imposed upon him by the County Court of Ulster County, with no minimum and a maximum term of five years, and the same sentence imposed upon him by the County Court of Greene County to run concurrently with the sentence of the County Court of Ulster County, are harsh and excessive sentences. While the defendant had no prior felony convictions at the time he was sentenced by the County Court of Ulster County, it is clear that the court took into consideration defendant’s history of repeated involvement in burglaries and larcenies, and that the District Attorney of Ulster County had granted him immunity from prosecution for other crimes committed in Ulster County in which he may have been involved. Furthermore, the defendant was fully aware of the sentence that would be imposed upon his plea of guilty. At the time of defendant’s sentencing by the County Court of Greene County, he had been convicted of a felony in Ulster County, and the record discloses that he actively participated in the negotiations prior to sentence and freely agreed to the sentence imposed to run concurrently with that in Ulster County. Under all of these circumstances we cannot say that the court abused its discretion in the sentences imposed in Ulster County or in Greene County (People v Dittmar, 41 AD2d 788; People v Schermerhorn, 35 AD2d 680; People v Caputo, 13 AD2d 861). Judgment, County Court, Ulster County, rendered January 22, 1975, and judgment, County Court, Greene County, rendered March 6, 1975, affirmed. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.